                 Case 6:14-cr-06038-EAW-JWF Document 379 Filed 10/18/18 Page 1 of 1
CQ!569!)Tgx/!1701;*!!Crrgctcpeg!qh!Eqwpugn


                                      WPKVGF!UVCVGU!FKUVTKEV!EQWTV
                                                            hqt!vjg
                                             Yguvgtp Fkuvtkev qh Pgy [qtm
                                              aaaaaaaaaa!Fkuvtkev!qh!aaaaaaaaaa


             UNITED STATES OF AMERICA                          *
                              Plaintiff                        *
                                 x/                            *      Ecug!Pq/     6:14-cr-06038-EAW
               ALEXANDER GREEN, ET AL.                         *
                            Defendant                          *

                                               APPEARANCE OF COUNSEL

Vq<!      Vjg!engtm!qh!eqwtv!cpf!cnn!rctvkgu!qh!tgeqtf

          K!co!cfokvvgf!qt!qvjgtykug!cwvjqtk|gf!vq!rtcevkeg!kp!vjku!eqwtv-!cpf!K!crrgct!kp!vjku!ecug!cu!eqwpugn!hqt<

          Alexander Green                                                                                              /


Fcvg<          10/18/2018                                                               s/Jaimie L. Nawaday
                                                                                          Attorney’s signature


                                                                                        Jaimie L. Nawaday
                                                                                     Printed name and bar number
                                                                                     Kelley Drye & Warren LLP
                                                                                          101 Park Avenue
                                                                                             31st Floor
                                                                                       New York, NY 10178
                                                                                                Address

                                                                                    jnawaday@kelleydrye.com
                                                                                            E-mail address

                                                                                          (212) 808-7695
                                                                                          Telephone number

                                                                                          (212) 808-7897
                                                                                             FAX number
